                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                             June 21, 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                  David J. Bradley, Clerk

                            CORPUS CHRISTI DIVISION

SAUL SALINAS,                                      §
                                                   §
           Petitioner,                             §
VS.                                                §    CIVIL NO. 2:18-CV-294
                                                   §
LORIE DAVIS,                                       §
                                                   §
           Respondent.                             §

                                              ORDER

         The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No 8; State Court Records submitted by Respondent, Dkt. Nos. 9 and 10;
Petitioner’s Response to Respondent’s Motion for Summary Judgment, Dkt. No. 12;
the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt. No. 13;
Petitioner’s objections to the M&R, Dkt. No. 15; and Petitioner’s Response to
Respondent’s motion for summary judgment, Dkt. No. 16.
         The Court reviews objected-to portions of the Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). Petitioner objects to
the M&R’s failure to address his confinement in administrative segregation, Dkt.
No. 15. While Petitioner, in his petition for writ of habeas corpus, mentions on
three separate occasions that he was placed in administrative segregation,1 the only
relief that he requests is “the reinstatement of my earning line class, the expunging
of the disciplinary from my disciplinary hearing [and] no further retaliation or
fabrication of evidence to wrongful administer a miscarriage of justice.” Dkt. No. 1.
It is therefore not clear from the petition that Petitioner is seeking redress for his

1
    The three occasions are as follows: (1) “Loss line class placement under Ad Seg Plan custody. loss
[sic] of good time earned.” Dkt. No. 1 at 2; (2) “S3 to L1 custody minimum custody transferred to Ad
Seg Plan custody, loss of time earning status of S3, loss of good time earned.” Id. at 5; and (3)
“Placing me in Ad Seg plan custody G-5 loss of time earning Good time and status.” Id. at 6.




1/2
confinement in administrative segregation.2                         Nevertheless, to the extent that
Petitioner may have intended to raise claims regarding his housing in
administrative segregation, the Court finds that his argument has no merit. The
Fifth Circuit has held that administrative segregation, without more, does not
constitute a deprivation of a constitutionally cognizable liberty interest. Luken v.
Scott, 71 F.3d 192, 193 (5th Cir. 1995); see also Johnson v. Thaler, No. 2:12-CV-215,
2013 WL 271444, at *2 (N.D. Tex. 2013) (“[P]etitioner’s confinement in solitary
confinement or administrative segregation is not redresible in federal habeas
corpus.”).
           After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 13. Accordingly, the Court GRANTS Respondent’s
Motion for Summary Judgment, Dkt. No. 8. The Court DISMISSES the above-
captioned case and DENIES Petitioner a Certificate of Appealability.
           Final Judgment will be entered separately.
           SIGNED this 21st day of June 2019.



                                                          ___________________________________
                                                          Hilda Tagle
                                                          Senior United States District Judge




2
    The Respondent did not address this argument in its motion for summary judgment. Dkt. No. 8.


2/2
